Grayson v. State                                                    






NO. 10-90-104-CR

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          CURTIS NEAL GRAYSON,
                                                                                            Appellant
          v.

          THE STATE OF TEXAS,
                                                                                            Appellee

* * * * * * * * * * * * *

 From 87th Judicial District Court
Freestone County, Texas
Trial Court # 90-042-CR

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          Appellant was convicted by a jury on a plea of not guilty of the offense of driving while
intoxicated, third offense, and was sentenced to five years in prison and a fine of $500.
          The appeal was abated on April 4, 1991, for a determination by the trial court of whether
Appellant desired to pursue the appeal.  At the abatement hearing, Appellant stated that he no
longer desired to proceed with the appeal and filed a request, personally signed by him and
approved as to form and substance by his attorney, to have his notice of appeal withdrawn and
dismissed.  No decision of this court having been delivered prior to the receipt of this request,
Appellant's request is granted.  The appeal is dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed May 23, 1991
Do not publish